Citation Nr: 1804789	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertensive vascular disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Of note, the Veteran's representative, in a January 2018 Informal Hearing Presentation (IHP), listed the issue of service connection for a bilateral knee condition as being on appeal.  This listing was mistakenly made by the Veteran's representative.  In the Veteran's March 2013 VA Form 9, he specifically indicated he was only appealing the issue of service connection for hypertension.  Therefore, the Board does not find the issue of entitlement to service connection for a bilateral knee condition is currently on appeal.

Pursuant to VA regulation, if the RO receives additional pertinent evidence after a Statement of the Case (SOC) has been issued, and before the appeal is certified to the Board, the RO will furnish the Veteran with a Supplement Statement of the Case (SSOC).  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2017).  However, an SSOC is not required when the additional evidence duplicates evidence or is evidence previously discussed in a prior SOC or SSOC. 38 C.F.R. § 19.37(a).  After the February 2013 SOC, the Veteran submitted medical evidence that is duplicative of the medical evidence previously of record.  In light of the duplicative evidence, and the full grant for the benefit sought, no remand to obtain an SSOC is required here.


FINDING OF FACT

The Veteran's hypertensive vascular disease is etiologically related to or had its onset during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for hypertensive vascular disease have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for hypertensive vascular disease may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  The chronic diseases listed in 38 C.F.R. § 3.309(a) includes hypertension. 

The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."

The provisions of subsection 3.303(b) for chronic diseases apply in this case and therefore the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Factual Background and Analysis

The Veteran asserts that his diagnosed hypertension began while he was in service.  

He stated that as a result of his high blood pressure readings at the time of his discharge, he was "held over" and instructed to report the following Monday (July 16, 1984), after his scheduled discharge date (Friday, July 13, 1984), for another blood pressure reading.  In support of his assertion, the Veteran submitted his travel orders, which were dated July 16, 1984, although his DD 214 lists July 13, 1984 as his last day in active service.  

He stated that he was told to see a medical professional upon discharge.  He asserted that within the year of his discharge, he sought medical treatment at the Quality of Life clinic and was diagnosed with hypertension.  He wrote that the diagnosing physician, Dr. K.S., immediately prescribed medication to control the Veteran's high blood pressure, and the Veteran has been taking medication ever since.

In support of his assertions, the Veteran submitted private medical records from 1987 showing a diagnosis of hypertension and the prescription for hypertension medication, as well as a receipt dated June 25, 1985, showing his continuing care at the Quality of Life treatment center.  The Veteran and VA were unable to obtain earlier private medical records.  

His service treatment records (STRs) do not include the weekend that the Veteran said he was held over, July 13 to July 16, 1984.  The STRs also do not contain a separation physical.  However, on a treatment note in the STRs, the Veteran's blood pressure was recorded as 130/98 (January 28, 1982).

The Board is mindful that in a case such as this, where relevant service treatment records are missing, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board finds the Veteran's statements regarding his high blood pressure in service credible.  His explanation of being "held over" and the differing dates on his discharge documents (DD 214) and his travel orders are probative, and give credence to his assertions.  Moreover, the Veteran is competent to relate the information that medical professionals told him, i.e. that he had high blood pressure and should seek medical treatment.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  Since his discharge, the medical evidence of record supports the Veteran's contentions that he has required continuous medication to control his diagnosed high blood pressure.

Based on the foregoing, the Board finds that the Veteran's hypertensive vascular disease had its onset while he was in service, and has had ongoing symptomology since that time. Accordingly, service connection for hypertensive vascular disease is warranted.

ORDER

Service connection for hypertensive vascular disease is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


